UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10 –K [ x ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Fiscal Year Ended June 30, 2009 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-15569 FLINT TELECOM GROUP, INC. (Exact Name of Registrant As Specified in Charter) NEVADA 36-3574355 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 327 Plaza Real, Suite 319Boca Raton, Florida 33432 (Address of Principal Executive Offices) (Zip Code) (561) 394-2748 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: None (Title of Class) Securities registered pursuant to Section 12(g) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value $0.01 per share OTCBB Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso Nox Indicate by a check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by a check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by a check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filero Accelerated filero Non-accelerated filero (do not check if a smaller reporting company Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes|_|•No|X|• State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter $3,835,582. The number of shares outstanding of the registrant’s common stock as of October 9, 2009, is as follows: Title of Each Class Number of Shares Outstanding Common Stock, $0.01 par value DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to 424(b) or (c) under the Securities Act of 1933. Portions of the Company’s Proxy Statement for its 2009 Annual Meeting are incorporated by reference into Part III. TABLE OF CONTENTS Page PART I ITEM 1.BUSINESS 4 ITEM 1A.RISK FACTORS 10 ITEM 1B.UNRESOLVED STAFF COMMENTS 10 ITEM 2.PROPERTIES 10 ITEM 3.LEGAL PROCEEDINGS 10 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 10 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATEDSTOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 11 ITEM 6.SELECTED FINANCIAL DATA 13 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONAND RESULTS OF OPERATION 13 ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 18 ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTINGAND FINANCIAL DISCLOSURE 18 ITEM 9A(T).CONTROLS AND PROCEDURES 18 ITEM 9B.OTHER INFORMATION 20 PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 20 ITEM 11.EXECUTIVE COMPENSATION 20 ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS ANDMANAGEMENT AND RELATED STOCKHOLDER MATTERS 20 ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTORINDEPENDENCE 20 ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES 20 PART IV ITEM 15.EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 21 SIGNATURES 26 EXHIBIT INDEX 28 PART 1 Item 1 Business Overview Flint Telecom Group, Inc. (the terms “the Company,” “we,” “us,” and/or “our” and other similar terms as used herein refer collectively to Flint Telecom Group, Inc. together with its principal operating subsidiaries) is a telecommunications technology and services company providing an extensive portfolio of next generation fixed and wireless communication solutions to customers and other telecom providers throughout the United States. We operate our business through eight wholly-owned subsidiaries, CVC Int’l Inc., Cable and Voice Corporation, StarCom Alliance Inc, Dial-Tone Communication Inc, Phone House of Florida, Inc., Phone House, Inc., Wize Communications, Inc., and Digital Phone Solutions, Inc.We distribute and resell VoiP telecommunications services, broadband products and services, prepaid calling cards and wireless services to service providers and master distributors through a network of retailers. We also provide private label communication products to independent cable TV providers and other operators that include both landline and wireless services. Organization and Formation: Significant Events and Recent Developments We were originally formed in 2005 as Flint Telecom, Inc., a Delaware Corporation, and started operations in April 2006 as a wholly owned subsidiary of Flint Telecom Limited, headquartered in Dublin, Ireland. Flint Telecom Limited is a holding company whose sole operating business in the United States was Flint Telecom, Inc. Flint Telecom Limited was a vehicle for the initial funding of Flint and for the development of certain proprietary intellectual property. On October 1, 2008, Semotus Solutions, Inc. (“Semotus”) acquired substantially all of the assets and liabilities of Flint Telecom, Inc. in exchange for 28,460,094 shares of restricted common stock pursuant to a definitive Contribution Agreement dated April 23, 2008. Semotus was originally incorporated in Nevada in 1996 and went public through a reverse merger into a public corporation,
